Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Claims 1-18 are pending.  Claims 6-7, 12, 14, and 16-18 are withdrawn. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200 ([0033]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Publication No. 2014/0268154 by Yamaguchi et al. (Yamaguchi).
In regard to claim 1, Yamaguchi teaches an optical flow cell (abstract; Figure 3, flow cell 12; [0028]; [0037]-[0040]).  Yamaguchi teaches an inlet portion (abstract; Figure 3, inlet pipe connection part 12i, inner passages 12k; [0028]; [0037]-[0040]); capable of receiving a highly compressible fluid.  Yamaguchi teaches an inlet transition portion having an internal volume and internal geometry capable of receiving the highly compressible fluid from the inlet portion (abstract; Figure 3, gasket 12c, passage 12b; [0028]; [0037]-[0040]).  Yamaguchi teaches an optical path portion (abstract; Figure 3, light passes through opening portion 12e’; [0028]; [0037]-[0040]); capable of receiving the highly compressible fluid from the inlet transition portion and direct the highly compressible fluid along an optical flow path.  
Regarding limitations recited in the claims which are directed to a manner of operating disclosed optical flow cell, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: configured to receive a highly compressible fluid; configured to receive the highly compressible fluid from the inlet portion; configured to  receive the highly compressible fluid from the inlet transition portion and direct the highly compressible fluid along an optical flow path; configured to minimize turbulence and eddies within the highly compressible fluid as it travels through the optical flow path.
In regard to claim 2, regarding limitations recited in the claims which are directed to a manner of operating disclosed optical flow cell, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: configured to reduce turbulence and eddies within the highly compressible fluid as it travels through the optical flow path.
In regard to claim 3, Yamaguchi teaches the inlet portion is configured to introduce the highly compressible fluid into the inlet transition portion at an angle (abstract; Figure 3, inlet pipe connection part 12i, inner passages 12k; [0028]; [0037]-[0040]). 
Regarding limitations recited in the claims which are directed to a manner of operating disclosed optical flow cell, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: configured to reduce turbulence and eddies within the highly compressible fluid.
In regard to claim 4, Yamaguchi teaches the inlet transition portion has an annular geometry configured to direct the highly compressible fluid along an annular flow path (abstract; Figure 3, passage 12b; [0028]; [0037]-[0040]). 
Regarding limitations recited in the claims which are directed to a manner of operating disclosed optical flow cell, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: configured to direct the highly compressible fluid along an annular flow path. 
In regard to claim 5, Yamaguchi teaches the annular internal geometry is oriented around a central axis of the optical path portion (abstract; Figure 3, passage 12b; [0028]; [0037]-[0040]). 
In regard to claim 8, Yamaguchi teaches the inlet transition portion has a greater internal volume proximal to the optical flow portion than proximal to the inlet portion (abstract; Figure 3, gasket 12c, passage 12b; [0028]; [0037]-[0040]).  
In regard to claim 9, Yamaguchi teaches a light source configured to direct light along the optical flow path (abstract; Figure 3, light passes through opening portion 12e’; [0028]; [0037]-[0040]). 
Regarding limitations recited in the claims which are directed to a manner of operating disclosed optical flow cell, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: configured to direct light along the optical flow path. 
In regard to claim 10, Yamaguchi teaches the inlet transition portion is a gasket (abstract; Figure 3, gasket 12c, passage 12b; [0028]; [0037]-[0040]). 
In regard to claim 11, Yamaguchi teaches an optical flow cell (abstract; Figure 3, flow cell 12; [0028]; [0037]-[0040]).  Yamaguchi teaches an inlet portion (abstract; Figure 3, inlet pipe connection part 12i, inner passages 12k; [0028]; [0037]-[0040]); capable of receiving a highly compressible fluid.  Yamaguchi teaches an annular inlet transition portion having a substantially cylindrical internal volume (abstract; Figure 3, gasket 12c, passage 12b; [0028]; [0037]-[0040]); capable of receiving the highly compressible fluid from the inlet portion.  Yamaguchi teaches an optical path portion (abstract; Figure 3, light passes through opening portion 12e’; [0028]; [0037]-[0040]); capable of receiving the highly compressible fluid from the inlet transition portion and direct the highly compressible fluid along an optical flow path and capable of minimizing turbulence and eddies within the highly compressible fluid.  
Regarding limitations recited in the claims which are directed to a manner of operating disclosed optical flow cell, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: configured to receive a highly compressible fluid; configured to receive the highly compressible fluid from the inlet portion; configured to receive the highly compressible fluid from the annular inlet transition portion and minimize turbulence and eddies within the highly compressible fluid and direct the highly compressible fluid along an optical flow path. 
In regard to claim 13, Yamaguchi teaches at least a part of the optical path portion is disposed within a cavity defined by the annular inlet transition portion (abstract; Figure 3, gasket 12c, passage 12b, light passes through opening portion 12e’; [0028]; [0037]-[0040]). 
In regard to claim 15, Yamaguchi teaches the inlet transition portion is a gasket (abstract; Figure 3, gasket 12c, passage 12b; [0028]; [0037]-[0040]). 
Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. 
In regard to the Applicant’s argument claims 1 and 11 are not anticipated by Yamaguchi; Yamaguchi does not disclose the internal volume and internal geometry of the inlet transition portion configured to minimize turbulence and eddies within the highly compressible fluid as it travels through the optical flow path; the intended use is not at issue here; the configuration of the internal volume and internal geometry of the flow system has structural significance as it defines the shape and connection between the components of the optical flow cell; an internal volume and geometry of a flow system that minimizes eddies and turbulent flow is structurally different from one that does not; in order to minimize eddies and turbulent flow, the design must have minimal changes to the cross sectional area with limited sharp angle and corners; the Examiner does not find this persuasive. 
As noted above, the claims are directed towards the statutory category of an apparatus. Regarding limitations recited in the claims which are directed to a manner of operating disclosed optical flow cell, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Claim analysis is highly fact-dependent.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  This applies to the following limitations: configured to receive a highly compressible fluid; configured to receive the highly compressible fluid from the inlet portion; configured to  receive the highly compressible fluid from the inlet transition portion and direct the highly compressible fluid along an optical flow path; configured to minimize turbulence and eddies within the highly compressible fluid as it travels through the optical flow path.
Additionally, as Yamaguchi meets the claimed structural limitations it would inherently achieve minimizing turbulence and eddies.  Further, “minimize” is a relative term.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., minimal changes to the cross-sectional area with limited sharp angle and corners) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, this is a relative description. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777